KLEIN, J.
As a result of being injured on the job, claimant filed a worker’s compensation claim. The employer offered her light duty work when she was able to go back to work; however, claimant did not accept that offer, but instead agreed to a lump sum settlement of her worker’s compensation claim which provided that she would not return to work for the employer.
Claimant then sought unemployment benefits, but the appeals referee found that she had voluntarily left her employment in order to accept the worker’s compensation settlement. The commission affirmed and she now appeals.
In In re Astrom, 362 So.2d 312 (Fla. 3d DCA 1978), employees of a company were advised that the company was moving to New York. The employees were given the choice of early retirement and increased retirement benefits, or continuing to work until an undetermined date in the future. Several claimants who elected early retirement filed for unemployment benefits, and the third district held that by leaving their employment for early retirement, the employees had voluntarily left their employment without good cause attributable to the employer. It follows from Astrom that claimant in the present case also left her employment voluntarily, when she agreed to the settlement which terminated her employment, and we accordingly affirm the denial of benefits.
SHAHOOD and TAYLOR, JJ., concur.